         Case 21-30037       Doc 178      Filed 02/26/21 Entered 02/26/21 16:33:50            Desc Main
                                           Document     Page 1 of 6


                                  UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF MINNESOTA


         In re:

         Tea Olive I, LLC d/b/a Stock+Field,                         Case No.: 21-30037
                                                                     Chapter 11 Case
                        Debtor.


                               ASSUMPTION AND ASSIGNMENT NOTICE


PLEASE TAKE NOTICE OF THE FOLLOWING:

        The above-referenced debtor (“Debtor”) filed with the United States Bankruptcy Court for the District of
Minnesota (“Bankruptcy Court”) the Motion For (A) An Order (I) Granting Expedited Relief, (II) Approving
Sale Free and Clear, and (III) Approving the Assumption and Assignment of Certain Contracts and Leases (the
“Sale Motion”). Capitalized terms used but not otherwise defined herein shall having the meaning ascribed to
them in the Sale Motion. Pursuant to the Sale Motion, the Debtor seeks approval of the sale of substantially all
of its assets to R.J. Acquisition Corporation (“Purchaser”). A contract or lease to which you are a counterparty
may potentially be assumed and assigned. Identified on Exhibit 1 to the Sale Motion, and included for
convenience as Exhibit 1 hereto, is (i) the title of the contract or lease, (ii) the name of the counterparty to the
contract or lease, and (iii) the proposed Cure Cost with respect to each contract or lease. Information regarding
adequate assurance of future performance is available upon request.

        Parties receiving this Assumption and Assignment Notice should locate their names and their contract(s)
or lease(s) listed on Exhibit 1 hereto.

       The Court will hold a hearing on the Sale Motion (the “Sale Approval Hearing”) at 10:00 a.m. (central
time) on March 15, 2021, in Courtroom 2B, 232 Warren E. Burger Federal Building and U.S. Courthouse,
316 North Robert Street, St. Paul, MN 55101. The hearing will be held telephonically: Dial 1-888-684-
8852; when prompted, enter ACCESS CODE: 5988550; when prompted, enter SECURITY CODE: 0428.

        Any response to the proposed assumption and assignment of contracts and leases must be filed and
served no later than March 10, 2021, which is five days before the time set for the hearing (including Saturdays,
Sundays and holidays). Any counterparty to a proposed assumed contract or lease who fails to file and serve an
objection will be deemed to have consented to the assumption, assignment, and/or transfer of the contract or
lease to the Purchaser. UNLESS A RESPONSE OPPOSING THE RELIEF REQUESTED IS TIMELY
FILED, THE COURT MAY GRANT THE RELIEF REQUESTED WITHOUT A HEARING.

        The Sale Approval Hearing may be adjourned by the Debtor from time to time without further notice to
creditors or other parties in interest other than by announcement of the adjournment in open court on the date
scheduled for the Sale Approval Hearing or by filing a notice on the docket of the Debtor’s chapter 11 case.
         Case 21-30037     Doc 178   Filed 02/26/21 Entered 02/26/21 16:33:50       Desc Main
                                      Document     Page 2 of 6

       A copy of the Sale Motion may be obtained free of charge on the dedicated webpage related to the
Debtor’s chapter 11 case maintained at www.donlinrecano.com/tolive/index.


Dated: February 26, 2021                  Clinton E. Cutler
                                          Clinton E. Cutler (#0158094)
                                          FREDRIKSON & BYRON, P.A.
                                          200 South Sixth Street, Suite 4000
                                          Minneapolis, MN 55402-1425
                                          Telephone: 612.492.7000
                                          ccutler@fredlaw.com
                                          ATTORNEYS FOR DEBTORS

72260320 v1
          Case 21-30037                      Doc 178               Filed 02/26/21 Entered 02/26/21 16:33:50                                                   Desc Main
                                                                    Document     Page 3 of 6

The inclusion of any lease, contract, or other agreement on this list does not constitute an admission that a particular lease, contract, or other agreement is an executory contract or
unexpired lease within the meaning of 11 U.S.C. § 365, or require or guarantee that such lease, contract, or other agreement will be assumed and assigned, and all rights of the
Debtor with respect thereto are reserved. The Debtor has generally not included amendments, statements of work, revisions, addendums, or other ancillary documents in the list
below, as the Debtor views such ancillary documents as a part of and encompassed by the main lease, contract, or other agreements listed.


COUNTERPARTY                               ADDRESS                                TITLE OR DESCRIPTION OF CONTRACT / LEASE / AGREEMENT                                CURE AMOUNT
                                           970 Windham Court Suite 7              Lima Store Lease                                                                              $29,948.75
Clocktower Plaza, LLC                      Boardman, OH 44513
                                                                                  Lease: Make: ENER, Model: 12-85G-7, Type: Battery, Serial #: MPA1227340

                                                                                  Lease: Make: ENER, Model: 12-E140-15, Type: Battery, Serial #: RNC848645
                                                                                  Lease: Make: ENER, Model: 18-125P-13, Type: Battery, Serial #:
                                                                                  MNF1205664
                                                                                  Lease: Make: DEKA, Model: 18-D125-13, Type: Battery, Serial #: 6043GE
                                                                                  Lease: Make: DEKA, Model: 18-D125-13, Type: Battery, Serial #: 3863CG
                                                                                  Lease: Make: DEKA, Model: 18-D85-17, Type: Battery, Serial #: 5503DE
                                                                                  Lease: Make: DEKA, Model: 18-H120-13, Type: Battery, Serial #: 0331DC
                                                                                  Lease: Make: DEKA, Model: 18-H120-13, Type: Battery, Serial #: 0344DC
                                                                                  Lease: Make: DEKA, Model: 18-P140-15, Type: Battery, Serial #: 0387AD
                                                                                  Lease: Make: AES, Model: 18Y-865X3, Type: Charger, Serial #: 07L42143
                                                                                  Lease: Make: AMTK, Model: 750H3-18C, Type: Charger, Serial #:
                                                                                  406CS45504
                                                                                  Lease: Make: GNB, Model: FLX20018750T1H, Type: Charger, Serial #:
                                                                                  10F3368M
                                                                                  Lease: Make: CRW, Model: FS3-MP324-2, Type: Charger, Serial #: 3E734027
                                                                                  Lease: Make: CRW, Model: FS3-MP344-1, Type: Charger, Serial #:
                                                                                  3M19090491
                                                                                  Lease: Make: ACT, Model: P36750R25SB, Type: Charger, Serial #:
                                                                                  37120046IB
                                                                                  Lease: Make: GNB, Model: SCR20012965T1H, Type: Charger, Serial #:
                                                                                  07J8158M
                                                                                  Lease: Make: CRW, Model: SC5225-30, Type: Sit Down Forklift - Electric,
                                                                                  Serial #: 9A189296
                                                                                  Lease: Make: CRW, Model: C51000-50, Type: Sit Down Forklift - LP unit,
                                                                                  Serial #: 10041960
                                           P.O. Box 640352                        Lease: Make: CRW, Model: C51000-50, Type: Sit Down Forklift - LP unit,                        $68,466.97
Crown Credit Company
                                           Cincinnati, OH 45264                   Serial #: 10045103                                                                     (note, debtor is in
                                                                                  Lease: Make: CRW, Model: C51000-50, Type: Sit Down Forklift - LP unit,                         process of
                                                                                  Serial #: 10069117                                                                         allocating this
                                                                                  Lease: Make: CRW, Model: C51000-50, Type: Sit Down Forklift - LP unit,                    combined cure
                                                                                  Serial #: 10054470                                                                             amount to
                                                                                  Lease: Make: CRW, Model: C51000-50, Type: Sit Down Forklift - LP unit,                 applicable leases)
                                                                                  Serial #: 10044879
                                                                                  Lease: Make: CRW, Model: C51000-50, Type: Sit Down Forklift - LP unit,
                                                                                  Serial #: 10053221
                                                                                  Lease: Make: CRW, Model: C51000-50, Type: Sit Down Forklift - LP unit,
                                                                                  Serial #: 10034568
                                                                                  Lease: Make: CRW, Model: C51000-50, Type: Sit Down Forklift - LP unit,
                                                                                  Serial #: 10059685
                                                                                  Lease: Make: CRW, Model: C51000-50, Type: Sit Down Forklift - LP unit,
                                                                                  Serial #: 10034564
                                                                                  Lease: Make: CRW, Model: C51000-50, Type: Sit Down Forklift - LP unit,
                                                                                  Serial #: 9A232494
                                                                                  Lease: Make: CRW, Model: C51000-50, Type: Sit Down Forklift - LP unit,
                                                                                  Serial #: 9A217224
                                                                                  Lease: Make: CRW, Model: C51000-50, Type: Sit Down Forklift - LP unit,
                                                                                  Serial #: 10028699
                                                                                  Lease: Make: CRW, Model: C51000-60, Type: Sit Down Forklift - LP unit,
                                                                                  Serial #: 9A193839
                                                                                  Lease: Make: CRW, Model: C51050-50, Type: Sit Down Forklift - LP unit,
                                                                                  Serial #: 10023140
                                                                                  Lease: Make: CRW, Model: C51050-50, Type: Sit Down Forklift - LP unit,
                                                                                  Serial #: 9A230745
                                                                                  Lease: Make: CRW, Model: C51050-50, Type: Sit Down Forklift - LP unit,
                                                                                  Serial #: 10147217
                                                                                  Lease: Make: CRW, Model: C51050-50, Type: Sit Down Forklift - LP unit,
                                                                                  Serial #: 9A226873
                                                                                  Lease: Make: CRW, Model: C51050-50, Type: Sit Down Forklift - LP unit,
                                                                                  Serial #: 9A207939
                                                                                  Lease: Make: CRW, Model: C51050-50, Type: Sit Down Forklift - LP unit,
                                                                                  Serial #: 9A203960
         Case 21-30037                   Doc 178               Filed 02/26/21 Entered 02/26/21 16:33:50                                       Desc Main
                                                                Document     Page 4 of 6

COUNTERPARTY                            ADDRESS                            TITLE OR DESCRIPTION OF CONTRACT / LEASE / AGREEMENT                        CURE AMOUNT
(Continued)
                                                                           Lease: Make: CRW, Model: C51050-50, Type: Sit Down Forklift - LP unit,
                                        P.O. Box 640352
                                                                           Serial #: 10147224
Crown Credit Company                    Cincinnati, OH 45264
                                                                           Lease: Make: CRW, Model: C51050-50, Type: Sit Down Forklift - LP unit,
                                                                           Serial #: 10021052
                                                                           Lease: Make: CRW, Model: C51050-50, Type: Sit Down Forklift - LP unit,
                                                                           Serial #: 10023710
                                                                           Lease: Make: CRW, Model: RM6025-45, Type: Stand-up Reach truck, Serial #:
                                                                           1A421554
                                                                           Lease: Make: CRW, Model: RR5715-35, Type: Stand-up Reach truck, Serial #:
                                                                           1A375578
                                                                           Lease: Make: CRW, Model: RR5725-35, Type: Stand-up Reach truck, Serial #:
                                                                           1A448399
                                                                           Lease: Make: CRW, Model: RR5725-45, Type: Stand-up Reach truck, Serial #:
                                                                           1A372937
                                                                           Lease: Make: CRW, Model: RR5725-45, Type: Stand-up Reach truck, Serial #:
                                                                           1A376854
                                                                           Lease: Make: CRW, Model: RR5725-45, Type: Stand-up Reach truck, Serial #:
                                                                           1A399996
                                                                           Lease: Make: CRW, Model: RR5725-45, Type: Stand-up Reach truck, Serial #:
                                                                           1A428572
                                                                           Lease: Make: CRW, Model: RR5725-45, Type: Stand-up Reach truck, Serial #:
                                                                           1A353398
                                                                           Lease: Make: CRW, Model: SX3000-30, Type: Walkie stacker, Serial #:
                                                                           5A551256
                                                                           Lease: Make: CRW, Model: WAV60-118, Type: Work Assist Vehicle
                                                                           (WAVE), Serial #: 10041966
                                                                           Lease: Make: CRW, Model: WAV60-118, Type: Work Assist Vehicle
                                                                           (WAVE), Serial #: 10035016
                                                                           Lease: Make: CRW, Model: WAV60-118, Type: Work Assist Vehicle
                                                                           (WAVE), Serial #: 10034569
                                                                           Lease: Make: CRW, Model: WAV60-118, Type: Work Assist Vehicle
                                                                           (WAVE), Serial #: 10151796
                                                                           Lease: Make: CRW, Model: WAV60-118, Type: Work Assist Vehicle
                                                                           (WAVE), Serial #: 10034560
                                                                           Lease: Make: CRW, Model: WAV60-118, Type: Work Assist Vehicle
                                                                           (WAVE), Serial #: 10035013
                                                                           Lease: Make: CRW, Model: WAV60-118, Type: Work Assist Vehicle
                                                                           (WAVE), Serial #: 10035012
                                                                           Lease: Make: CRW, Model: WAV60-118, Type: Work Assist Vehicle
                                                                           (WAVE), Serial #: 10147227
                                        1010 Northern Blvd, Suite 212
                                                                           Findlay Store Lease                                                              $30,472.58
Findlay Mall Capital Holding            Great Neck, NY 11021
                                        1620 Dodge Street
                                                                                                                                                                 $0.00
First National Bank of Omaha            Omaha, NE 68197                    Contract - Joint Marketing Agreement of Co-Branded Credit Card
                                        555 E. South Frontage Rd
                                                                                                                                                            $73,975.00
Fleet Equipment                         Bolingbrook, IL 60440              Fleet Equipment Trailer Leases
                                        138 Buntrock Ave
                                                                                                                                                            $20,000.00
Fox River Plaza, LLC                    Thiensville, WI 53092              Burlington Store Lease
                                        Western Union Telegraph Building
                                        195 Broadway                                                                                                             $0.00
Getty Images                            New York, NY 10007                 Getty Images Marketing
                                        P.O. Box 677458
                                                                                                                                                             $9,923.15
Guardian Life                           Dallas, TX 75267                   Benefits Contract
                                        25551 Network Place
                                                                                                                                                           $370,746.84
Health Care Service Corporation         Chicago, IL 60673                  Benefits Contract
                                        400 White Clay Center Dr.
                                        Lock Box 7491                                                                                                       $15,812.50
Home Depot USA, Inc                     Neward, DE 19711                   Marion Store Lease
                                        P.O. Box 939
                                                                                                                                                              $532.25
HSA Bank                                Sheboygan, WI 53082                Benefits Contract
                                        P.O. Box 158                       Distribution Center -53 Store Lease
Illiana Realty, LLC                                                                                                                                          $2,000.00
                                        Watseka, IL 60970                  McHenry Store Lease
                                        P.O. Box 461
Joda Crabtree                           Watseka, IL 60970                  Distribution Center -51 Store Lease                                               $4,000.00
                                        2600 Eagan Woods Dr
Juniper I, LLC                          Eagan, MN 55121                    Portage Store Lease                                                             $274,207.35
                                        2600 Eagan Woods Dr
Juniper II, LLC                         Eagan, MN 55121                    Lansing Store Lease                                                             $490,090.75
                                        P.O. Box 0821
Lincoln Financial Group                 Carol Stream, Il 60132             Benefits Contract                                                                 $8,888.51
                                        Attn: Craig Vosburg, President,
                                        North Am
                                        20000 Purchase Street
Mastercard International Incorporated   Purchase, NY 10577                 Contract - Co-Branded Credit Card Provider                                            $0.00
         Case 21-30037                   Doc 178             Filed 02/26/21 Entered 02/26/21 16:33:50                    Desc Main
                                                              Document     Page 5 of 6

COUNTERPARTY                            ADDRESS                          TITLE OR DESCRIPTION OF CONTRACT / LEASE / AGREEMENT   CURE AMOUNT
                                        Keith Weinstein
                                        20 North Point Drive
Northpoint Development Holdings LLC     Streator, Il 61364               Streator Store Lease                                        $14,089.00
                                        Bank of America Lockbox Serv
                                        500 Oracel Parkway
Oracle+Netsuite                         Redwood Shores, CA 94065         Bronto Email Services                                            $0.00
                                        275 E. Court Street, Suite 201
People's ETC                            Kankakee, IL 60901               Contract - Payroll service provider                              $0.00
                                        2600 Eagan Woods Dr
Pink Dogwood                            Eagan, MN 55121                  Distribution Center -52 Store Lease                              $0.00
                                        415 Mission Street
Salesforce.com Inc                      San Francisco, CA 94105          Website Service Contract                                    $55,560.00
                                        P.O. Box 776148
Seritage SRC Finance LLC                Chicago, Il 60677                North Elkhart Store Lease                                   $28,292.18
                                                                         Store Capital Master Lease #1
Store Capital                           8377 E. Hartford Dr.             Store Capital Master Lease #2                             $1,102,517.00
                                        Scottsdale, AZ 85255             Store Capital Master Lease #3
                                        P.O. Box 742135
VPS Service Plan                        Los Angeles, CA 90074            Benefits Contract                                            $7,963.53

                           72262492.1
Case 21-30037   Doc 178   Filed 02/26/21 Entered 02/26/21 16:33:50   Desc Main
                           Document     Page 6 of 6
                                  EXHIBIT 1
